Citation Nr: 0418273	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-20 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1995 to 
September 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The veteran's claims file has since been 
transferred to Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  In light of the VCAA, 
the Board has determined that further evidentiary development 
is necessary in this case.

The RO should obtain any current treatment records from the 
VA Medical Center (VAMC) in Albuquerque, New Mexico.

Amendments to the criteria for rating the spine became 
effective on September 26, 2003, during the pendency of the 
veteran's appeal and after the veteran's April 2003 and May 
2003 VA examinations.  See 68 Fed. Reg. 51443 (2003).  The 
Board, therefore, has determined that an additional 
examination addressing the new criteria and current severity 
of the veteran's spine disorder is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should ensure that all 
treatment records have been obtained 
from the VAMC in Albuquerque, New 
Mexico.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his spine disorder.  
With regard to the veteran's spine 
disorder, the examiner should perform 
any radiological studies deemed 
necessary.  The examination of the 
spine should include range of motion 
studies, commentary as to the presence 
and extent of any painful motion or 
functional loss due to pain, specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description 
of all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  The RO should forward the 
veteran's claims file to the VA 
examiner to be reviewed in conjunction 
with the examination.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

4.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claim of entitlement to a 
rating in excess of 40 percent for 
degenerative disc disease.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




